Citation Nr: 1823363	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  11-28 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a bilateral hip disability, including bursitis, to include as secondary to service-connected degenerative disc disease (DDD) of the lumbar spine.


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to September 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

Although the Veteran perfected an appeal as to the issue of service connection for posttraumatic stress disorder (PTSD), service connection for PTSD was granted in a February 2015 rating decision and, as such, that issue is no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

While the Veteran had requested a Board hearing, the Veteran withdrew that request in August 2016.

As a final preliminary matter, the Veteran's attorney withdrew her representation in June 2016, at which time the Veteran was notified of, and acknowledged, the withdrawal.  To date, the Veteran has not appointed another representative and the Board recognizes her as proceeding pro se.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, pertinent to both claims, the record reflects that the Veteran was hospitalized at a VA facility in May and August 2015.  VA treatment records dated through February 2015 are associated with the Veteran's claims file, indicating that there are more recent VA treatment records outstanding.  Given the evidence of outstanding VA treatment records, remand is necessary to attempt to secure those records.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Additionally, the evidence of record has triggered VA's duty to afford the Veteran VA examinations detailing the nature and etiology of her right hip disability and sleep apnea.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Under McLendon, in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

Regarding the sleep apnea, multiple VA treatment records, including from July 2008 and August 2014, note diagnoses of obstructive sleep apnea.  In service, a June 1991 treatment record notes trouble sleeping.  In an October 2008 statement, the Veteran stated that she has been treated for sleeping problems since 1991.  To date, the Veteran has not been afforded a VA examination.

Regarding a hip disability, VA treatment records from August 2013 note diagnoses of degenerative joint disease and bursitis.  In an October 2008 statement, the Veteran asserted that she has experienced hip problems since service.  Further, a June 2008 private treatment record notes that low back pain radiates to the hips, raising the theory that the Veteran's hip disabilities are secondary to her service-connected low back disability.

Given the above, VA examinations detailing the nature and etiology of any sleep apnea and hip disabilities is necessary.

Accordingly, the case is REMANDED for the following action:

1. Obtain outstanding VA treatment records dated since February 2015.

2.  Schedule the Veteran for a VA examination to determine the etiology of any sleep apnea.  The entire claims file, including any electronic records, must be reviewed by the examiner in conjunction with the examination.

The examiner is requested to opine as to the following:

Is it at least as likely as not (i.e., 50 percent or greater probability) that any sleep apnea had its clinical onset during service or is otherwise related to service?

In addressing the above, the examiner should consider the Veteran's reports of sleeping problems since 1991, the 1991 service treatment record showing sleeping problems, and the Veteran's July 2008 and August 2014 VA diagnoses of sleep apnea.

A complete rationale for all opinions should be provided. If the examiner is unable to provide the requested opinion without resort to speculation, the reasons and bases for this conclusion should also be provided.

3.  Schedule the Veteran for a VA examination to determine the etiology of hip disability.  The entire claims file, including any electronic records, must be reviewed by the examiner in conjunction with the examination.

The examiner is requested to opine as to the following:

(a)  Is it at least as likely as not (i.e., 50 percent or greater probability) that any diagnosed hip disability had its clinical onset during service or is otherwise related to service?

In addressing the above, the examiner must comment on the Veteran's reports of hip problems since service.

(b)  Is it at least as likely as not (i.e., 50 percent or greater probability) that any diagnosed hip disability is caused by service-connected DDD of the lumbar spine?

(c) Is it at least as likely as not (i.e., 50 percent or greater probability) that any diagnosed hip disability is aggravated beyond the normal progression by service-connected DDD of the lumbar spine?

In addressing the above, the examiner should consider the Veteran's October 2008 report of hip problems since service, a June 2008 private treatment record noting low back pain radiating to the hips, and the Veteran's August 2013 VA diagnoses of degenerative joint disease and bursitis.

A complete rationale for all opinions should be provided. If the examiner is unable to provide the requested opinion without resort to speculation, the reasons and bases for this conclusion should also be provided.

4.  If any benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

